Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noutary (US 2004/0145639) in view of Illsley et al (US 2015/0376424).
	Regarding claim 15, Noutary teaches an inkjet ink (Abstract) comprising an α, β-unsaturated ether monomer (Abstract) in which the only radiation-curable functional groups present in the monomer are α, β-unsaturated ether groups (Abstract).  Noutary teaches the inclusion of a multifunctional monomer, which can be a difunctional (meth) acrylate monomer ([0009]).  Noutary teaches that the ink also contains a coloring agent ([0020]).  The ink is substantially free of water or volatile organic solvents ([0006]) and given that no other monomers are mandatorily present, it would have less than less than 3.0% by weight of other mono and difunctional monomers in total other than the above two monomers.  It is also noted the Noutary teaches that the ink is free from monofunctional monomers ([0013]).  The viscosity of the ink is less than 25 mPas at 25 C ([0024]).
	Noutary teaches teach that the difunctional (meth)acrylate monomer can be monomers such as dipropylene glycol diacrylate, however, fails to teach that the difunctional (meth)acrylate monomer has a boiling point of 150 C or greater.
	Illsley teaches a inkjet ink (Abstract) which incorporates mainly difunctional monomers such as dipropylene glycol diacrylate and 3-methyl pentanediol diacrylate ([0043]) which has a boiling point of 296 C.
In view of Illsley's recognition that dipropylene glycol diacrylate and 3-methyl pentanediol diacrylate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute one with the other and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
	Regarding claim 16-19, Noutary teaches that the ether monomer can be triethylene glycol divinyl ether ([0015]) which is also known as 3,6,9,12 – tetraoxatetradeca 1,13 diene which has a functionally of 2 and a viscosity of 3.66 mPas at 25 C and a boiling point of 252.9 C.
	Regarding claim 20, Noutary teaches that the monomer ether is present in the amount from 1 to 30 % by weight ([0016]).
	Regarding claim 22, Noutary teaches that the low-viscosity difunctional (meth) acrylate is present in the amount from 50 to 95 % by weight ([0012]).
	Regarding claim 23, Noutary teaches a reservoir (cartridge) ([0002]) containing the inkjet ink as claimed in claim 15.  
	Regarding claim 24, Noutary teaches a printed substrate having the ink noted above (Examples).
	Regarding claim 25, modified Noutary teaches that the substrate can be food packaging (Illsley, ([0052])
	Regarding claim 26, Noutary teaches a method of inkjet printing comprising inkjet printing the above ink onto a substrate and curing the ink (Examples).
Regarding claim 27, modified Noutary teaches that the substrate can be food packaging (Illsley, ([0052])
Response to Arguments
The US 35 102(a)(1) rejections set forth in paragraphs 4 and 5 of the office action mailed on March 22, 2022 has been withdrawn in light of applicant’s amendment filed on June 23, 2022. 
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument: Illsley does not suggest the improved inkjet ink with the necessary low odor and low migration properties.  It does not teach that MPDDA is preferred over DPGDA, therefore, there is no motivation to replace DPGDA of Noutary with MPDDA of Illsley.  The examiner has used improper hindsight.
Examiner’s response:  The examiner does not argue that Illsley teaches that MPPDA is preferred over DPGDA, rather, the teaching that they are equivalent in the Illsley reference indicates that replacing one with the other would have been obvious to a person skilled in the art. The amount of the (meth)acrylate monomer is determined by the Noutary reference which indicates that the (meth) acrylate monomer is the only one in the ink. Nothing other than the teachings in the references have been used to arrive at the presently claimed invention and therefore, no hindsight has been used.
Applicant’s argument:  One would not combine Noutary with Illsley because they are not in the same field of endeavor.
Examiner’s response:  They are both drawn to curable inkjet ink compositions and therefore, they are in the same field of endeavor.
Applicant’s argument:  Even if a skilled person were to combine Noutary and Illsley, there would have been no reasonable expectation of success.
Examiner’s response:  Both are drawn to curable inkjet ink compositions there is no clear teaching away between the references and, therefore, one would have been a reasonable expectation of success. 
Applicant’s argument:  The skilled person would not be motivated to completely replace the DPGDA of Noutary with MPDDA of Illsley in order to reduce the odor, migration, and viscosity of the ink.  Instead, the photoinitator of Noutary would have been modified and only a partial replacement of DPGDA would have been made.
Examiner’s response:  In view of Illsley's recognition that dipropylene glycol diacrylate and 3-methyl pentanediol diacrylate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute one with the other and thereby arrive at the present invention. 
Applicant’s argument:  Applicants provide data which shows that MPDDA has a low odor whereas DPGDA of Noutary has moderate odor.
Examiner’s response:  The examiner notes applicant’s data of odor levels of the monomers.  However, this level of odor is not unexpected. Boiling point is an indication of the volatility of a chemical.  The higher the boiling point, the less volatile it is and therefore, the lower the odor of the chemical.  Therefore, unexpected results based on lower volatility causing a lower odor is not persuasive because it is based on a known chemical property.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764